Name: Commission Regulation (EC) No 2658/94 of 31 October 1994 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 No L 284/24 Official Journal of the European Communities 1 . 11 . 94 COMMISSION REGULATION (EC) No 2658/94 of 31 October 1994 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice 'Article 12 The amount of the security for licences for the products listed in Article 1 of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EEC) No 1418/76 shall be as follows : (a) ECU 0,60 per tonne in the case of import and export licences in respect of which the import levy, export refund or export levy is not fixed in advance ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2) and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 1869/94 (4), and in partiuclar Article 10 (2) thereof, Whereas Article 12 of Commission Regulation (EEC) No 891 /89 (^ as last amended by Regulation (EC) No 1 755/94 (6), specifies the amounts of the security for import and export licences for cereals and rice ; Whereas by Regulation (EEC) No 1766/92 the institu ­ tional prices for durum wheat are aligned on those for the other cereals ; whereas, therefore, the rate of the security laid down for import licences relating to products falling within CN code 1103 11 10 must be revised taking account of the processing coefficient specific to meal ; Whereas Regulation (EEC) No 891 /89 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (b) in the case of import licences with advance fixing of the levy :  ECU 16 per tonne for products falling within CN codes 0709 90 60, 0712 90 19, 1001 10 10 , 1001 10 90, 1001 90 91 , 1001 90 99, 1002 00 00, 1003 00, 1004 00, 1005 10 90, 1005 90 00, 1007 00 and 1008 ,  ECU 23 per tonne for products falling within CN code 1006 (excluding 1006 10 10),  ECU 4 per tonne for other products ; (c) ECU 38 per tonne for products listed in Article 1 of Regulation (EEC) No 1418/76 in the case of export licences in respect of which the refund or levy is fixed in advance . For exports to ACP coun ­ tries under a licence with a special period of vali ­ dity in accordance with Article 1 1 of this Regula ­ tion, the security shall be ECU 18 per tonne ; (d) ECU 25 per tonne for products falling within CN code 1103 11 10 in the case of export licences in respect of which the refund or levy is fixed in advance . For exports to ACP countries under a licence with a special period of validity in accor ­ dance with Article 11 of this Regulation, the secu ­ rity shall be ECU 1 8 per tonne ; (e) ECU 23 per tonne for the other products listed in Article 1 (a), (b), (c) and (d) of Regulation (EEC) No 1766/92 with the exception of the products falling within CN code 1107 in the case of export licences in respect of which the refund or levy is fixed in advance . For exports to ACP countries under a licence with a special period of validity in accordance with Article 1 1 of this Regulation, the security shall be ECU 10 per tonne ; HAS ADOPTED THIS REGULATION : Article 1 Article 12 of Regulation (EEC) No 891 /89 is hereby replaced by the following : (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 197, 30. 7. 1994, p. 7. Is) OJ No L 94, 7. 4. 1989, p. 13 . M OJ No L 183, 19 . 7. 1994, p. 7. No L 284/251 . 11 . 94 Official Journal of the European Communities (f) ECU 1 8 per toinne for products falling within CN code 1107 in the case of export licences in respect of which the export refund or levy is fixed in advance.  ECU 28 per tonne in respect of licences issued from 1 January to 30 April ,  ECU 38 per tonne in respect of licences issued from 1 July to 31 December.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, in respect of licences issued in accor ­ dance with Article 9 (2), the security shall be : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1994. For the Commission Rene STEICHEN Member of the Commission